Appeal by the defendant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered October 9, 1991, convicting her of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that her conviction based upon accessorial liability was not supported by legally sufficient evidence. She asserts that, to the extent she may be said to have participated in the acts culminating in the fatal stabbing of the victim, she did not do so with the requisite intent. We disagree. Viewing the evidence adduced at the trial in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it supports the inference that the defendant was aware that her companion intended to inflict serious physical injury upon the victim, and that she shared this intent (see, People v Adams, 185 AD2d 326). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Thompson, J. P., Balletta, O’Brien and Santucci, JJ., concur.